Case 1:21-cv-21802-BB Document 1 Entered on FLSD Docket 05/12/2021 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. ____________-CIV-___________/____________


 SAMMY SANTAMARIA, on behalf of himself
 and others similarly situated,

        Plaintiff,

        v.

 XPRESS RESTORATION INC., a Florida Corporation,
 and JOSE MORAN, individually,

       Defendants.
 ______________________________________________/

                                           COMPLAINT

        1.      Plaintiff, SAMMY SANTAMARIA (hereinafter referred to as “Plaintiff”), is an

 individual residing in Miami-Dade County, Florida.

        2.      At all times material to this Complaint, Defendants, XPRESS RESTORATION

 INC., a Florida Corporation, and JOSE MORAN, individually (collectively referred to as

 “Defendants”), have owned and operated a water, fire/smoke, and mold damage & remediation

 business based at 10891 N.W. 17th Street, Suite 135, Miami, Florida 33172 in Miami-Dade

 County, Florida, within the jurisdiction of the Court.

        3.      Defendant, JOSE MORAN, at all times material to this Complaint has owned and

 managed XPRESS RESTORATION INC., and Defendant MORAN has regularly exercised the

 authority to hire and fire employees including Plaintiff, determined the manner in which Plaintiff

 and other employees were compensated, determined how Plaintiff and other employees’ hours

 worked were tracked or recorded, set the rates of pay of Plaintiff and other employees, and/or

 controlled the finances and day-to-day management operations of XPRESS RESTORATION INC.



                                                  1
Case 1:21-cv-21802-BB Document 1 Entered on FLSD Docket 05/12/2021 Page 2 of 9




 By virtue of such control and authority, Defendant MORAN is an employer of Plaintiff and the

 other employees of XPRESS RESTORATION INC., similarly situated to Plaintiff as defined by

 the FLSA, 29 U.S.C. §203(d).

        4.      Plaintiff brings this action on behalf of himself and other current and former non-

 exempt Technicians of Defendants similarly situated to him, however variously titled, for unpaid

 overtime wages, liquidated damages, and the costs and reasonable attorneys’ fees of this action

 under the provisions of the FLSA, 29 U.S.C. §216(b).

        5.      Jurisdiction is conferred on this Court by 29 U.S.C. §216(b) and 28 U.S.C. §1337.

        6.      All of the events, or a substantial part of the events, giving rise to this action,

 occurred in Miami-Dade County, Florida, within the jurisdiction of the United States District Court

 for the Southern District of Florida, Miami Division.

        7.      At all times material to this Complaint including but not necessarily limited to

 during the years of 2018, 2019, 2020, and 2021, XPRESS RESTORATION INC. has had two (2)

 or more employees who have regularly sold, handled, or otherwise worked on goods and/or

 materials that had been moved in or produced for commerce. In this regard, Plaintiff alleges based

 upon information and belief, and subject to discovery, that at all times material to this Complaint

 including during the years 2018, 2019, 2020, and 2021, XPRESS RESTORATION INC., have

 employed two (2) or more employees who, inter alia, regularly: (a) handled and worked on

 commercial cleaning equipment including but not limited to dehumidifier machines and HEPA

 air scrubbers that were goods and/or materials moved in or produced for commerce; (b) handled,

 worked with, and sold commercial cleaning chemicals, including but not limited to Microban,

 which were goods and/or materials moved in or produced for commerce; (c) handled and worked

 with tools such as drills and thermal cameras which constituted goods and/or materials moved in




                                                 2
Case 1:21-cv-21802-BB Document 1 Entered on FLSD Docket 05/12/2021 Page 3 of 9




 or produced for commerce; and (d) processed credit, debit, and/or electronic payments by and for

 Defendants’ customers through banks and/or merchant services companies including but not

 limited to VISA and Mastercard, as well as payments for Defendants’ customers being made

 through insurance companies.

         8.     Based upon information and belief, the annual gross sales volume of XPRESS

 RESTORATION INC. was in excess of $500,000.00 per annum at all times material to this

 Complaint, including but not necessarily limited to during the years of 2018, 2019, 2020, and 2021.

         9.     At all times material to this Complaint, including but not necessarily limited to

 during the years of 2018, 2019, 2020, and 2021, XPRESS RESTORATION INC. has constituted

 an enterprise engaged in interstate commerce or in the production of goods for commerce as

 defined by the FLSA, 29 U.S.C. §203(s).

         10.    During the three (3) year statute of limitations period between approximately

 January 2020 and December 2020, Plaintiff performed non-exempt duties as a Technician for

 Defendants at customer locations throughout Miami-Dade, Broward, and Palm Beach Counties,

 with Plaintiff’s primary job duties consisting of: (a) communicating with Defendants’ customers

 about damage and remediation work as a result of water, fire/smoke, and/or mold damage; (b)

 installing    air blowers and dehumidifier machines for a dry out of the customers’

 residential/commercial properties as well as picking up the machines at the conclusion of the job;

 and (c) preparing affected areas of customers’ properties for mold removal.

         11.    Throughout Plaintiff’s employment with Defendants during the three (3) year

 statute of limitations period between approximately January 2020 and December 2020, Plaintiff

 regularly worked in excess of Forty (40) hours per week but Defendants failed to pay Plaintiff time

 and one-half wages for all of Plaintiff’s actual overtime hours worked each week.




                                                 3
Case 1:21-cv-21802-BB Document 1 Entered on FLSD Docket 05/12/2021 Page 4 of 9




        12.     Likewise, the other employees of Defendants who are similarly situated to Plaintiff

 regularly worked as non-exempt Technicians, however variously titled, in excess of Forty (40)

 hours in one or more work weeks during their employment with Defendants within the three (3)

 year statute of limitations period between May 2018 and the present.

        13.     However, Defendants also failed to pay time and one-half wages for all of the actual

 overtime hours worked by the other non-exempt Technicians, however variously titled, similarly

 situated to Plaintiff for all of their actual overtime hours worked within the three (3) year statute

 of limitations period between May 2018 and the present.

        14.     The additional persons who may become Plaintiffs in this action are Defendants’

 non-exempt Technicians, however variously titled, who worked for Defendants in one or more

 weeks between May 2018 and the present without being paid time and one-half wages for all of

 their actual hours worked in excess of Forty (40) hours per week for Defendants at any locations.

        15.     During the three (3) year statute of limitations period between approximately

 January 2020 and December 2020, Plaintiff regularly worked as a non-exempt Technician for

 Defendants an average of approximately six (6) days per week Monday through Saturday with

 start times of between approximately 7:00-8:00 a.m. and stop times of approximately 5:00-7:00

 p.m.—while also working approximately two (2) Sundays for an average of eight (8) hours on a

 Sunday—regularly working an average of approximately Forty-Eight (48) hours per week.

        16.     Subject to discovery, based upon Defendants paying Plaintiff average gross weekly

 wages of approximately $650.00 per week between January 2020 and June 2020, and between July

 2020 and December 2020 average weekly wages of $750.00 per week, or Forty (40) hours of work

 per week, and Plaintiff being owed an average of approximately Eight (8) unpaid overtime hours

 per week during a total of approximately Forty-Five (45) work weeks, if Plaintiff’s unpaid




                                                  4
Case 1:21-cv-21802-BB Document 1 Entered on FLSD Docket 05/12/2021 Page 5 of 9




 overtime wages are found to be due and owing at the time and one-half rates of $24.38/hour and

 $28.13/hour [($650.00/40 hours = $16.25/hour x 1.5 = $24.38/hour) ($750.00/40 hours =

 $18.75/hour x 1.5 = $28.13/hour], Plaintiff’s unpaid overtime wages total approximately

 $9,435.00 [($24.38/hour x 8 Unpaid OT hours/week x 23 weeks = $4,485.00) + ($28.13/hour x 8

 Unpaid OT hours/week x 22 weeks = $4,950.00) = $9,435.00].

        17.     Based upon information and belief, Defendants have failed to maintain accurate

 records of all of the actual start times, stop times, number of hours worked each day, and total

 hours actually worked each week by Plaintiff and other similarly situated non-exempt Technicians,

 however variously titled, during each week between approximately May 2018 and the present as

 required by the FLSA, 29 C.F.R. §516.2(a)(7).

        18.     At all times material to this Complaint, Defendants had knowledge of the hours

 worked by Plaintiff and other similarly situated Technicians, however variously titled, in excess

 of Forty (40) hours per week during the three (3) year statute of limitations period between

 approximately May 2018 and the present, but Defendants nonetheless willfully failed to

 compensate Plaintiff and the others similarly situated to him at time and one-half their applicable

 regular rates of pay for all of their overtime hours worked for Defendants, with Defendants instead

 accepting the benefits of the work performed by Plaintiff and the other employees without paying

 the time and one-half overtime compensation required by the FLSA, 29 U.S.C. §207.

        19.     The complete records reflecting the compensation paid by Defendants to Plaintiff

 and all other similarly situated non-exempt Technicians, however variously titled, at during the

 three (3) year statute of limitations period between approximately May 2018 and the present are

 in the possession, custody, and/or control of Defendants.




                                                 5
Case 1:21-cv-21802-BB Document 1 Entered on FLSD Docket 05/12/2021 Page 6 of 9




                                COUNT I
          OVERTIME VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

        20.     Plaintiff, SAMMY SANTAMARIA, readopts and realleges the allegations

 contained in Paragraphs 1 through 19 above.

        21.     Plaintiff is entitled to be paid time and one-half of his applicable regular rate of pay

 for each hour he worked for Defendants as a non-exempt Technician in excess of Forty (40) hours

 per work week during the three (3) year statute of limitations period between approximately

 January 2020 and December 2020.

        22.     All similarly situated non-exempt Technicians, however variously titled, of

 Defendants are also entitled to be paid time and one-half of their applicable regular rates of pay

 for each and every overtime hour they worked for Defendants but were not properly compensated

 for working on Defendants’ behalf during any work weeks within the three (3) year statute of

 limitations period between approximately May 2018 and the present.

        23.     Defendants knowingly and willfully failed to pay Plaintiff and the other non-

 exempt Technicians, however variously titled, similarly situated to him at time and one-half of

 their applicable regular rates of pay for all hours worked for Defendants in excess of Forty (40)

 per week in numerous work weeks within the three (3) year statute of limitations period between

 approximately May 2018 and the present.

        24.     At all times material to this Complaint, Defendants had constructive and actual

 notice that Defendants’ compensation practices did not provide Plaintiff and other non-exempt

 Technicians, however variously titled, with time and one-half wages for all of their actual overtime

 hours worked between approximately May 2018 and the present based upon, inter alia, Defendants

 knowingly failing to pay time and one-half wages for all of the actual hours worked in excess of

 Forty (40) hours per week by Plaintiff and other similarly situated employees, and instead failing



                                                   6
Case 1:21-cv-21802-BB Document 1 Entered on FLSD Docket 05/12/2021 Page 7 of 9




 to pay time and one-half wages for the overtime hours that Defendants knew had been worked for

 the benefit of Defendants.

        25.     By reason of the said intentional, willful, and unlawful acts of Defendants, all

 Plaintiffs (the named Plaintiff and those similarly situated to him) have suffered damages plus

 incurring costs and reasonable attorneys’ fees.

        26.     Based upon information and belief, at all times material to this Complaint,

 Defendants did not have a good faith basis for their failure to pay time and one-half wages for all

 of the actual hours worked by Plaintiff and the other similarly situated non-exempt Technicians,

 however variously titled, as a result of which Plaintiff and those similarly situated to him are

 entitled to the recovery of liquidated damages from Defendants pursuant to 29 U.S.C. §216(b).

        27.     Plaintiff has retained the undersigned counsel to represent him in this action, and

 pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover from Defendants all reasonable

 attorneys’ fees and costs incurred as a result of Defendants’ violations of the FLSA.

        28.     Plaintiff demands a jury trial.

        WHEREFORE, Plaintiff, SAMMY SANTAMARIA and any current or former employees

 similarly situated to him who join this action as Opt-In Plaintiffs, demand judgment against

 Defendants, jointly and severally, XPRESS RESTORATION INC., and JOSE MORAN, for the

 payment of all unpaid overtime compensation, liquidated damages, reasonable attorneys’ fees and

 costs of suit, and for all proper relief including prejudgment interest.

                                      JURY TRIAL DEMAND

        Plaintiff demands trial by jury on all issues so triable.




                                                   7
Case 1:21-cv-21802-BB Document 1 Entered on FLSD Docket 05/12/2021 Page 8 of 9




 Dated: May 12, 2021                Respectfully submitted,

                              By:   KEITH M. STERN
                                    Keith M. Stern, Esquire
                                    Florida Bar No. 321000
                                    E-mail: employlaw@keithstern.com
                                    LAW OFFICE OF KEITH M. STERN, P.A.
                                    80 S.W. 8th Street, Suite 2000
                                    Miami, Florida 33130
                                    Telephone: (305) 901-1379
                                    Fax: (561) 288-9031
                                    Attorneys for Plaintiff




                                       8
Case 1:21-cv-21802-BB Document 1 Entered on FLSD Docket 05/12/2021 Page 9 of 9
